
	
		I
		111th CONGRESS
		2d Session
		H. R. 4479
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To enforce discretionary spending limits to rein in
		  spending, reduce the deficit, and regain control of the Federal budget
		  process.
	
	
		1.Short titleThis Act may be cited as the
			 Tighten Washington’s Belt Act of
			 2010.
		2.DefinitionsAs used in this Act:
			(1)AccountThe
			 term account means—
				(A)for discretionary
			 budget authority, an item for which appropriations are made in any
			 appropriation Act; and
				(B)for items not
			 provided for in appropriation Acts, direct spending and outlays therefrom
			 identified in the program and finance schedules contained in the appendix to
			 the Budget of the United States for the current year.
				(2)BreachThe
			 term breach means, for any fiscal year, the amount by which
			 discretionary budget authority enacted for that year exceeds the spending limit
			 for budget authority for that year.
			(3)Budget
			 authority; new budget authority; and outlaysThe terms
			 budget authority, new budget authority, and
			 outlays have the meanings given to such terms in section 3 of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622).
			(4)Budget
			 yearThe term budget year means, with respect to a
			 session of Congress, the fiscal year of the Government that starts on October 1
			 of the calendar year in which that session begins.
			(5)CBOThe
			 term CBO means the Director of the Congressional Budget
			 Office.
			(6)CurrentThe
			 term current means—
				(A)with respect to
			 the Office of Management and Budget estimates included with a budget submission
			 under section 1105(a) of title 31, United States Code, the estimates consistent
			 with the economic and technical assumptions underlying that budget;
				(B)with respect to
			 estimates made after that budget submission that are not included with it, the
			 estimates consistent with the economic and technical assumptions underlying the
			 most recently submitted President’s budget; and
				(C)with respect to
			 the Congressional Budget Office, estimates consistent with the economic and
			 technical assumptions as required by section 202(e)(1) of the Congressional
			 Budget Act of 1974.
				(7)Current
			 yearThe term current year means, with respect to a
			 budget year, the fiscal year that immediately precedes that budget year.
			(8)Discretionary
			 budget authorityThe term discretionary budget
			 authority means budgetary authority (except to fund mandatory programs)
			 provided in appropriation Acts.
			(9)Discretionary
			 spending limitThe term discretionary spending limit
			 shall mean the amounts specified in section 6.
			(10)OMBThe
			 term OMB means the Director of the Office of Management and
			 Budget.
			(11)SequestrationThe
			 term sequestration with respect to discretionary budget authority,
			 means the cancellation or reduction of budget authority (except budget
			 authority to fund mandatory programs) provided in appropriation Acts.
			3.Administration
			 and effect of sequestration
			(a)Presidential
			 order
				(1)In
			 generalFifteen days after the end of session, OMB shall issue a
			 discretionary sequestration report. If in its Sequestration Report, OMB
			 estimates that any sequestration is required, the President shall issue an
			 order fully implementing without change all sequestrations required by the OMB
			 calculations set forth in that report. This order shall be effective on
			 issuance.
				(2)CBOTen days after the end of session, CBO
			 shall issue a discretionary sequestration report.
				(3)Special
			 ruleIf the date specified
			 for the submission of a Presidential order under paragraph (1) falls on a
			 Sunday or legal holiday, such order shall be issued on the following
			 day.
				(b)Effects of
			 sequestrationThe effects of sequestration shall be as
			 follows:
				(1)Budgetary
			 resources sequestered from any account shall be permanently cancelled, except
			 as provided in paragraph (5).
				(2)Except as
			 otherwise provided, the same percentage sequestration shall apply to all
			 programs, projects, and activities within a budget account (with programs,
			 projects, and activities as delineated in the appropriation Act or accompanying
			 report for the relevant fiscal year covering that account).
				(3)Administrative
			 regulations or similar actions implementing a sequestration shall be made
			 within 120 days of the sequestration order. To the extent that formula
			 allocations differ at different levels of budgetary resources within an
			 account, program, project, or activity, the sequestration shall be interpreted
			 as producing a lower total appropriation, with the remaining amount of the
			 appropriation being obligated in a manner consistent with program allocation
			 formulas in substantive law.
				(4)Except as
			 otherwise provided, obligations or budgetary resources in sequestered accounts
			 shall be reduced only in the fiscal year in which a sequester occurs.
				(5)Budgetary
			 resources sequestered in special fund accounts and offsetting collections
			 sequestered in appropriation accounts shall not be available for obligation
			 during the fiscal year in which the sequestration occurs, but shall be
			 available in subsequent years to the extent otherwise provided in law.
				(c)Submission and
			 availability of reportsEach report required by this section
			 shall be submitted, in the case of CBO, to the House of Representatives, the
			 Senate, and OMB and, in the case of OMB, to the House of Representatives, the
			 Senate, and the President on the day it is issued. On the following day a
			 notice of the report shall be printed in the Federal Register.
			4.GAO Compliance
			 ReportUpon request of the
			 Committee on the Budget of the House of Representatives or the Senate, the
			 Comptroller General shall submit to the Congress and the President a report
			 on—
			(1)the extent to
			 which each order issued by the President under this Act complies with all of
			 the requirements contained in this Act, either certifying that the order fully
			 and accurately complies with such requirements or indicating the respects in
			 which it does not; and
			(2)the extent to
			 which each report issued by OMB or CBO under this section complies with all of
			 the requirements contained in this Act, either certifying that the report fully
			 and accurately complies with such requirements or indicating the respects in
			 which it does not.
			5.Discretionary
			 Sequestration Reports
			(a)Discretionary
			 Sequestration Reports
				(1)Reporting
			 requirementsOn the dates specified in section 3(a), OMB and CBO
			 shall each issue a Discretionary Sequestration Report, updated to reflect laws
			 enacted through those dates.
				(2)Discretionary
			 spendingThe Discretionary Sequestration Reports for each of
			 fiscal year 2011 through 2015 shall set forth estimates for each of the
			 following:
					(A)The applicable
			 discretionary spending limits.
					(B)The new budget authority and the breach, if
			 any.
					(C)The sequestration
			 percentages necessary to eliminate the breach.
					(D)For the budget
			 year, for each account to be sequestered, the level of enacted, sequesterable
			 budget authority and resulting estimated outlays to be sequestered.
					(3)Explanation of
			 differencesThe OMB report shall explain any differences between
			 OMB and CBO estimates for any breach and any required discretionary
			 sequestration percentages. The OMB report shall also explain differences in the
			 amount of sequesterable resources for any budget account to be reduced if such
			 difference is greater than $5,000,000.
				(b)Economic and
			 technical assumptionsIn all reports required by this section,
			 OMB shall use the same economic and technical assumptions as used in the most
			 recent budget submitted by the President under section 1105(a) of title 31,
			 United States Code.
			(c)AdjustmentsWhen
			 OMB submits a report under this section for a fiscal year, OMB shall calculate,
			 and the subsequent reports and budgets submitted by the President under section
			 1105(a) of title 31, United States Code shall include, adjustments to
			 discretionary spending limits (and those limits as adjusted) for the fiscal
			 year and each succeeding year.
			6.Limits
			(a)Discretionary
			 spending limitsAs used in this Act, the term discretionary
			 spending limit means—
				(1)with respect to fiscal year 2011,
			 $1,120,488,000 in new budget authority;
				(2)with respect to fiscal year 2012,
			 $1,008,439,000 in new budget authority;
				(3)with respect to fiscal year 2013,
			 $907,596,000 in new budget authority;
				(4)with respect to
			 fiscal year 2014, $816,836,000 in new budget authority;
				(5)with respect to
			 fiscal year 2015, $735,152,000 in new budget authority; and
				(6)with respect to
			 fiscal years following 2015, the President shall recommend and the Congress
			 shall consider legislation setting limits for those fiscal years.
				(b)Enforcement
				(1)SequestrationOn
			 the date specified in section 3(a), there shall be a sequestration to eliminate
			 a budget-year breach.
				(2)Eliminating a
			 breachEach account shall be reduced by a dollar amount
			 calculated by multiplying the enacted level of budget authority for that year
			 in that account at that time by the uniform percentage necessary to eliminate a
			 breach of the discretionary spending limit.
				(3)Part-year
			 appropriationsIf, on the date the report is issued under
			 paragraph (1), there is in effect an Act making continuing appropriations for
			 part of a fiscal year for any budget account, then the dollar sequestration
			 calculated for that account under paragraph (2) shall be subtracted
			 from—
					(A)the annualized
			 amount otherwise available by law in that account under that or a subsequent
			 part-year appropriation; and
					(B)when a full-year
			 appropriation for that account is enacted, from the amount otherwise provided
			 by the full-year appropriation.
					(4)Look-backIf,
			 after June 30, an appropriation for the fiscal year in progress is enacted that
			 causes a breach for that year (after taking into account any previous
			 sequestration), the discretionary spending limit for the next fiscal year shall
			 be reduced by the amount of that breach.
				(5)Within-session
			 sequestration reports and orderIf an appropriation for a fiscal
			 year in progress is enacted (after Congress adjourns to end the session for
			 that budget year and before July 1 of that fiscal year) that causes a breach,
			 10 days later CBO shall issue a report containing the information required in
			 section 5(c). Fifteen days after enactment, OMB shall issue a report containing
			 the information required in section 5(c). On the same day as the OMB report,
			 the President shall issue an order fully implementing without change all
			 sequestrations required by the OMB calculations set forth in that report. This
			 order shall be effective on issuance.
				(c)Estimates
				(1)CBO
			 estimatesAs soon as practicable after Congress completes action
			 on any legislation providing discretionary appropriations, CBO shall provide an
			 estimate to OMB of that legislation.
				(2)OMB
			 estimatesNot later than 7 calendar days (excluding Saturdays,
			 Sundays, and legal holidays) after the date of enactment of any discretionary
			 appropriations, OMB shall transmit a report to the House of Representatives and
			 to the Senate containing—
					(A)the CBO estimate
			 of that legislation;
					(B)an OMB estimate of
			 that legislation using current economic and technical assumptions; and
					(C)an explanation of
			 any difference between the 2 estimates.
					(3)DifferencesIf
			 during the preparation of the report under paragraph (2), OMB determines that
			 there is a difference between the OMB and CBO estimates, OMB shall consult with
			 the Committees on the Budget of the House of Representatives and the Senate
			 regarding that difference and that consultation, to the extent practicable,
			 shall include written communication to such committees that affords such
			 committees the opportunity to comment before the issuance of that
			 report.
				(4)Assumptions and
			 guidelinesOMB and CBO shall prepare estimates under this
			 paragraph in conformance with scorekeeping guidelines determined after
			 consultation among the House and Senate Committees on the Budget, CBO, and
			 OMB.
				(5)Deferrals and
			 rescissionsDeferrals and rescissions proposed under the
			 Impoundment Control Act of 1974 for the budget year shall not be taken into
			 account in determining such budget base.
				7.Exemptions from
			 sequestration
			(a)In
			 generalExcept as provided in subsection (b), all discretionary
			 budget authority shall be subject to the sequestration procedures under this
			 Act.
			(b)Exemptions
				(1)The following shall be exempt from
			 reduction under any order issued under this Act:
					(A)Benefits and compensation provided to
			 active duty military and to veterans defined as discretionary spending.
					(B)Provisions of
			 discretionary spending legislation the President designates as an emergency
			 requirement and the Congress so designates in statute.
					(C)Any salaries or
			 other expenditures that may not be reduced on account of constitutional
			 requirements.
					(2)In
			 budgetThe exemptions
			 provided in paragraph (1) shall be the only exemptions to sequestration
			 procedures under this Act, unless otherwise provided by law.
				
